Citation Nr: 0330333	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to a compensable rating for chondromalacia, 
left knee.

3.  Entitlement to a compensable rating for the residual 
scarring, left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

After a careful review of the claims file, the Board finds 
that the issue of a higher rating for residual scarring 
should be remanded.  The remaining issues will be decided 
below.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records reflect two complaints of 
hematuria in service.

3.  Post service medical evidence is negative for treatment 
for, complaints of, or diagnosis of a condition causing 
hematuria or the residuals of hematuria.

4.  Hematuria alone is not a disability for which 
compensation is payable.

5.  The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and lack of 
flexibility; objective findings include normal range of 
motion, moderate crepitation, and tenderness.  There is no 
evidence of arthritis of the left knee.

6.  No more than a slight disability of the left knee is 
shown.




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hematuria is denied.  38 C.F.R. § 3.303 (2002); 38 U.S.C.A. 
§§ 5103, 5103A (West 2003).

2.  The schedular criteria for a 10 percent disability 
rating, but no more, for chondromalacia, left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he experienced hematuria in 
service and should be service-connected therefore.  He 
further contends that his left knee symptoms warrant a higher 
rating.

I.  Entitlement to Service Connection for Hematuria

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show treatment for hematuria on two 
occasions but there was no diagnosis made or cause 
identified.  Post-service medical evidence is negative for 
complaints of, treatment for, or diagnosis of a disorder 
manifested by hematuria.  

Even acknowledging that hematuria was noted on two isolated 
occasions in service, service connection is granted only for 
disability, not on the basis of laboratory findings which may 
suggest the presence of an underlying disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, hematuria as a clinical finding only is not deemed 
to be a disability for which compensation is payable.  Absent 
a showing of any underlying organic pathology manifested by 
hematuria either during service or after service discharge, 
the presence of a current disability has not been shown.  As 
such, the current claim for hematuria only must be denied.  

II.  Entitlement to a Compensable Rating for Chondromalacia, 
Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

In addition, the General Counsel for VA issued a precedent 
opinion in July 1997 which held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  Citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
General Counsel found that even if the claimant technically 
has full range of motion but the motion is inhibited by pain, 
a compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997). 

The RO originally rated the veteran's left knee disability 
under DC 5257.  The Board will also consider DCs 5256, 5258, 
5259, 5260, and 5261 for evaluating his left knee impairment.

Taken together, the veteran's on-going complaints of painful 
motion, weakness, and some decreased flexibility, and the 
objective evidence of moderate crepitation and some 
tenderness of the knee joint, more nearly approximate the 
criteria for a 10 percent rating under DC 5257 (slight knee 
impairment).  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates a slight knee impairment, 
warranting assignment of a 10 percent rating, but no more.  
In assigning this rating, the Board has contemplated the 
complaints of pain, weakness, and decreased flexibility as 
described by the veteran. 

However, the Board finds that the objective findings of the 
veteran's service-connected left knee disability do not 
warrant more than a 10 percent evaluation under any relevant 
diagnostic code.  Specifically, there is no evidence of 
ankylosis, and no limitation of motion, which would support a 
higher rating under DCs 5256, 5260, or 5261.  Ankylosis is 
defined as stiffening or fixation of a joint.  VA examination 
reports dated in October 1996, April 1998, and September 2000 
reflect normal ranges of motion of the left knee (variously 
described by the examiners as "full" and "from zero 
degrees to 140 degrees of flexion").  In addition, 
outpatient treatment records dated in May 2001 note that the 
veteran had "full ROM bilat" of his knees.  Therefore, the 
medical evidence does not support a higher rating based on 
limitation of motion or ankylosis. 

Next, the evidence does not indicate that the veteran 
currently experiences more than a slight impairment of his 
left knee.  Of note, there is no indication of recurrent 
subluxation or lateral instability as evidenced by an absence 
of effusion, instability, tenderness, or McMurray's sign in 
every VA examination.  In addition, varus/valgus stress 
testing has consistently been reported as stable, and he has 
had negative Drawer and Lachman's tests.  Further, a May 2001 
orthopedic clinic note indicated that he was able to lift 
weights regularly, lifted 60 pounds with his legs at the gym, 
and drove an 18-wheeler truck without difficulty.  Moreover, 
the medical evidence showed that he walked without a limp.  
Therefore, there is no evidence which would support a higher 
than 10 percent rating under DC 5257. 

Further, the criteria for a 20 percent evaluation under DC 
5258 requires "frequent episodes of 'locking'."  However, 
the veteran has specifically denied episodes of locking.  In 
the September 2000 VA examination he reported "no swelling, 
locking, catching, or giving away."  In April 1998, he 
reported "no recent history of popping, locking or 
swelling."  Therefore, there is no basis for a higher rating 
under DC 5258.  Next, an X-ray of the left knee dated in 
September 2000 revealed "no bony deformities, no evidence of 
arthritis."  Because there is no evidence of arthritic 
changes in the left knee, the VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis is 
not for application.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his left knee disability warrants no more than 
a 10 percent evaluation under DC 5257. 

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

With respect to the claim for service-connection for 
hematuria, this appeal essentially turns on an application of 
the law to the facts, which are not in dispute.  In such 
cases, a remand for consideration of the claim under the 
provisions of the VCAA is of questionable utility.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive).  Cf. Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
affect matters on appeal when the question is one limited to 
statutory interpretation); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect the issue presented of 
whether a federal statute allows the payment of interest on 
past-due benefits).  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied to the extent 
necessary with respect to the claim for service connection 
for hematuria and a decision on the merits is not prejudicial 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the claim for an increased rating, a careful 
review of the record reveals that, throughout the pendency of 
this appeal, the RO has fully complied with VA's re-defined 
duties to assist claimants and has kept the veteran informed 
of its actions to develop the record, of the need for him to 
submit specific types of competent evidence that would 
substantiate his claims, and of the specific reasons for 
denying his claims.  By virtue of the information contained 
in the rating decisions, the statement of the case, and the 
subsequent supplemental statements of the case issued during 
the pendency of the appeal, the veteran and his 
representative were told why his claim for a higher rating 
had been denied.  The RO also notified him by letter dated in 
April 2003 of his due process rights under the VCAA and that 
he needed to submit evidence in support of his claim.  
Further, it appears that all medical records identified by 
the veteran have been associated with the claims file, 
including VA outpatient clinical records and multiple VA 
examination reports.  Moreover, the Board has reviewed all 
the evidence of record and granted the veteran a higher 
rating for a left knee disability.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims 
on appeal have been made by the agency of original 
jurisdiction.  VA has substantially met the requirements of 
the VCAA.  Every possible avenue of assistance has been 
explored to the extent necessary, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  In the circumstances of this case, a remand or a 
request for further development of these matters would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims
and no additional development is needed.  Therefore, the 
Board finds that the mandates of the VCAA have been satisfied 
and a decision on the merits is not prejudicial to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to service connection for hematuria 
is denied.

The claim for entitlement to a 10 percent disability rating, 
but no more, for chondromalacia, left knee, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 


REMAND

With respect to the remaining issue of the disability rating 
for scar residuals, a determination has been made that 
additional development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA scar 
examination to determine the nature and 
extent of his service-connected left calf 
scar.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should address 
the nature, extent, and severity of all 
symptomatology associated with the 
veteran's left calf scarring  The 
examiner is asked to carefully describe 
the size and symptoms associated with 
each scar individually.

2.  The RO should then re-adjudicate the 
remaining issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



